Rodman, J.
During the pendency of this action (the decision in which is reported in this volume, ante, 289,, the plaintiffs moved in the Superior Court of Craven, for an order-removing John Hughes, who had been appointed Receiver of the Railroad Company by the Judge of the Superior Court-*298of Guilford, in an action begun in said Court by Julius Gray, and for the appointment of another Receiver in the place of Hughes. The motion was refused and the plaintiffs appealed to this Court.
The question whether the Superior Court of Guilford had jurisdiction to appoint a Receiver in the action begun by Gray, and had a legal ground for doing so, does not directly arise in this case, and need not be considered here. Whether, after such action by the Superior Court of Guilford, supposing it to have been within its jurisdiction, the Superior Court of Graven could remove the Receiver so appointed, ■and appoint another in his place by virtue of the jurisdiction previously acquired over the subject matter by the institution of this suit, is a question of very great importance, and which we are unwilling to decide unless in a case in which a decision is necessary to protect same substantial right. It is not necessary in this case, as it appears that after-the appointment of Hughes, as Receiver, he was duly elected President of the Railroad Company, which office he still fills. If, therefore, this Court thought prqper to decide the question, and decided it adversely to'the continuance of Hughes in the receivership, the only result would be an order requiring him to turn over the property of the Company to .himself as President.
For this reason, without expressing here any opinion upon the questions raised by the motion, we affirm the order of the Judge below refusing it.
PbR CuRIam. Judgment affirmed.